 Case 1:18-cv-01218-JDB-egb Document 1 Filed 11/02/18 Page 1 of 9                     PageID 1



                   IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF TENNESSEE, EASTERN DIVISION
_____________________________________________________________________________

BRENDA WOODS,

                      Plainitiff,

v.                                                          No.:_________________
                                                               Jury Demanded

SOCIAL SECURITY ADMINISTRATION,
BILLY KIRK,
and other unknown and unnamed entities
and individuals.

                  Defendant.
______________________________________________________________________________
                                 COMPLAINT
______________________________________________________________________________

        Comes now the Plaintiff, Brenda Woods (hereinafter referred to as “Plaintiff”), by and

through her attorney of record, Paul Forrest Craig, and sues the Defendant, Brenda Woods

(hereinafter referred to as “Defendant”) and for cause would show unto the Court:

                                              Parties

        1.     Brenda Woods is a resident of the County of Hardeman, State of Tennessee and

resides at .

        2.     Defendant, Social Security Administration, is a division of the United States

Government that operates offices throughout the United States and may be served with process

through the office of the United States Attorney.

        3.     Defendant, Billy Kirk, is an individual who is employed by the Social Security

Administration and may be served with process at this place of employment located at 6612

Mulberry Ave., Selmer, TN 38375

        4.     The Plaintiff anticipates the discovery of unknown and unnamed individuals
 Case 1:18-cv-01218-JDB-egb Document 1 Filed 11/02/18 Page 2 of 9                       PageID 2



through the course of discovery of this matter.

                                            Jurisdiction

       The jurisdiction of this Honorable Court of the matters complained of herein is predicated

and founded upon violations of rights guaranteed under the United States Constitution (42 U.S.C.

Sec. 1983).

       Venue is proper as the events which make up this cause of action occurred in the Western

District of the State of Tennessee, Eastern Division.

       That the damages sought in the matter in controversy and to which the Plaintiff believes

she is entitled exceeds, exclusive of interest and costs, the sum specified by 28 U.S.C. 1332.

                                           Jury Demand

       The Plaintiff demands a jury to try this cause when the issues are joined.

                                   Facts Common to All Claims

       1.      That Brenda Woods (the “Plaintiff”) is an African-American, female and a citizen

of the United States.

       2.      The Social Security Administration (the “Defendant”) is a federal agency of the

United States Government that is responsible for the administration of Social Security Benefits

which includes but is not limited to the issuance of social security cards, and the administration

of claims for disability and retirement benefits.

        3.     The Defendant operates offices throughout the United States and operates one

such office at 6612 Mulberry Ave., Selmer, TN 38375.

        4.     While picking up a social security card for her granddaughter, the Plaintiff was

approached and had a conversation with an Intake Personnel, by the name of Billy Kirk.

        5.     Almost immediately after leaving the office, the Plaintiff’s cell phone rang. The
 Case 1:18-cv-01218-JDB-egb Document 1 Filed 11/02/18 Page 3 of 9                         PageID 3



Plaintiff answered the phone only to be addressed by a male individual who refused to identify

himself and who made lewd and lacivious comments to the Plaintiff. Said comments were of a

sexually suggestive nature.

        6.     The male individual finally identified himself as Billy Kirk and he stated that he

attained her cell phone number from the records that were contained in the Social Security

Office in Selmer, Tennessee.

        7.     The Plaintiff is a community activist. Part of her services that she provides as a

community activist is to assist individual in her community with filling out paperwork and

following up on claims that said individuals have made with the Social Security Administration

at the office in Selmer, Tennessee.

        8.     Due to her duties and responsibilities as a community activist, the Plaintiff had to

be at the office of the Defendant in Selmer, Tennessee on numerous occasions. This meant that

she had to be in constant contact with Mr. Billy Kirk.

        9.     On the initial phone call from Mr. Kirk, and the numerous subsequent phone

calls, the Plaintiff made it perfectly clear that she had no interest in Mr. Kirk in a sexual way.

Further, the Plaintiff made repeated request for Mr. Kirk to cease calling her on her cell phone.

       10.     Disregarding the demand of the Plaintiff for Mr. Kirk to stop contacting her on

her telephone, Mr. Kirk persisted in contacting her by phone call and inappropriate text

messages. Mr. Kirk even sent a text message to the Plaintiff in the Fall of 2017 which he stated

was a picture of his genitalia.

       11.     That the vast majority of the phone and text contact between Mr. Kirk was done
 Case 1:18-cv-01218-JDB-egb Document 1 Filed 11/02/18 Page 4 of 9                        PageID 4



during the hours in which he was working for Defendant Social Security Administration and

appeared to be done during the scope of his employment with the Social Security Administration.

       12.     After Mr. Kirk had disregarded the Plaintiff’s demands that he cease contacting

her, the Plaintiff informed Mr. Kirk that she would have no alternative but to report his behavior

to his superiors at the office of the Defendant Social Security Administration in Selmer,

Tennessee.

       13.     Mr. Kirk informed the Plaintiff that she could go ahead and report his behavior.

He informed the Plaintiff that everyone in the Selmer, Tennessee office stuck together and that it

would do no good. He further informed her that everyone in the Selmer, Tennessee office knew

of her assistance to other citizens getting Social Security benefits and that if he was reported that

all of the individuals that the Plaintiff had assisted would be denied.

       14.     In November, 2017, the Plaintiff meet with Ms. Wheeler, the supervisor of Mr.

Kirk, in the Selmer, Tennessee office and made a complaint against Mr. Kirk’s lewd and

lacivious phone calls and text messages. In addition to making this initial complaint, the Plaintiff

made a follow-up phone complaint to Patrick Gaines, the manager of the Defendant’s Selmer,

Tennessee office.

       15.     The Plaintiff also made a complaint about the Selmer, Tennessee office to the

Defendant’s Regional Office in Atlanta, Georgia. The Plaintiff spoke with Maria Carson.

       16.     After making the complaint to the Regional Office, the Plaintiff was informed by

an individual at the Regional Office that they had been in contact with the Selmer, Tennessee

office and that they had been informed that this situation had been addressed.

       17.     After making the initial complaint to the Selmer, Tennessee office of Defendant

Social Security Administration, all of the individuals whom the Plaintiff was assisting with their
 Case 1:18-cv-01218-JDB-egb Document 1 Filed 11/02/18 Page 5 of 9                        PageID 5



claims were denied their disability benefits.

       18.     In fact, one individual whom the Plaintiff had been assisting has reapplied without

the assistance of the Plaintiff being known and has already had their benefits approved.

       19.     Further, the Selmer office of the Social Security Administration has taken steps

interfering with the Plaintiff’s own Social Security benefits since she made the reports of Mr.

Kirk’s inappropriate behavior.

       20.     The Selmer office of the Social Security Administration has subjected the Plaintiff

to having to fill out additional paperwork regarding her own benefits and the benefits of her

grandchildren for which she is designated as the representative payee.

       21.     Prior to the reporting of the numerous incidents of inappropriate behavior of Mr.

Billy Kirk, the Plaintiff had never been subjected to having to provide additional paperwork

regarding her claim nor the claims of her grandchildren.

       22.     Based upon information and belief, the Defendant’s Selmer, Tennessee office took

retaliatory steps against the Plaintiff for making the complaint against Mr. Kirk.

       23.     Based upon information and belief, Mr. Kirk remains in the employ of the

Defendant and is currently working in the Defendant’s Selmer, Tennessee office.

       24.     In fact, after the Plaintiff reported the inappropriate behavior of Mr. Kirk towards

her, the Selmer office of Defendant Social Security Administration has referred her to Mr. Kirk

in order to address the above-referenced paperwork.

       25.     The Plaintiff seeks both compensatory and punitive damages in an amount to be

proven at a hearing of this cause for Defendant’s violation of the Plaintiff’s constitutional rights

(42 U.S.C. Sec. 1983).
 Case 1:18-cv-01218-JDB-egb Document 1 Filed 11/02/18 Page 6 of 9                        PageID 6




                                             Count One

                                Violation of Plaintiff’s Civil Rights

        26.    The Plaintiff reiterates, restates and incorporates by reference all of the allegations

contained in paragraphs 1-25 of the complaint as if set forth herein verbatim.

        27.    That the actions of the Defendants are in violation of the Plaintiff’s civil rights as

defined in 42 U.S.C. Sec. 1981 et seq.

        28.    The laws of the United States guarantees the Plaintiff the benefits of and the use

of the services of the Social Security Administration.

        29.    The ‘liberty interest” of the Due Process Clause of the United States constitution

guarantees the Plaintiff the right to engage with the Social Security Administration and be from

harm to her physical being.

        30.    The actions of Defendant Kirk constitute an assault upon the physical being of the

Plaintiff.

        31.    The actions of Defendant Kirk were inappropriate and unwanted by the Plaintiff.

The Plaintiff made it abundantly clear of the unwanted nature of these inappropriate advance;

however, Defendant Kirk continued with said inappropriate conduct.

        32.    The inappropriate actions of Defendant Kirk constitutes a violation of the

Plaintiff’ due process rights protected by the United States Constitution.

        33.    Defendant Kirk conducted said inappropriate conduct while in the offices of

Defendant Social Security Administration at a period in time when said office was conducting

business. The actions of Mr. Kirk appear to have been done as a part of his scope of employment.

        34.    At all times complained, Defendant Kirk was complying with the policies and
 Case 1:18-cv-01218-JDB-egb Document 1 Filed 11/02/18 Page 7 of 9                         PageID 7



procedures of the Social Security Administration. As such, this violation of the Plaintiff’s due

process rights results out of the policies and procedures of Defendant Social Security

Administration.

          35.   The First Amendment of the United States Constitution guarantees the Plaintiff to

grievance with any agency of the United States government.

          36.   Due to the refusal of Defendant Kirk to not stop his inappropriate behavior, the

Plaintiff exercised her First Amendment right to grieve (or complain) to Defendant Social

Security Administration about Mr. Kirk.

          37.   Rather, than address the complaints of the Plaintiff, Defendant Social Security

Administration, by and through the action of Defendant Kirk and other employees, sought to

engage in behavior which was designed to harass and retaliate against the Plaintiff.

          38.   These actions on the part of Defendant Social Security Administration, include

but are not limited to, the denial of benefits to individuals the Plaintiff was assisting, requiring

the Plaintiff to fill out forms and perform additional recordkeeping which had not previously

been required, and making the Plaintiff have to engage with Defendant Kirk regarding these

issues.

          39.   The actions of Defendant Social Security Administration, by and through the

actions of Defendant Kirk and other employees were designed to punish the Plaintiff for the

exercise of her constitutional First Amendment rights.

          40.   The actions of Defendant Social Security Administration, by and through the

actions of Defendant Kirk and other employees, violated the Plaintiff’s constitutional rights

protected by the First Amendment of the United States Constitution.

          41.   Defendant Social Security Administration has established policies and procedures
 Case 1:18-cv-01218-JDB-egb Document 1 Filed 11/02/18 Page 8 of 9                       PageID 8



for the filing of grievances and the proper manner for handling such grievances

         42.   At all times complained, Defendant Social Security Administration, by and

through the actions of Defendant Kirk and other employees, was complying with their policies

and procedures. As such, this violation of the Plaintiff’s First Amendment rights results out of the

policies and procedures of Defendant Social Security Administration.

         43.   That these actions of the Defendant violate the Plaintiff’s Civil Rights (42 U.S.C.

Sec. 1983).

         44.   That as a result of the Defendants’ violation of the Plaintiff’s Civil Rights (42

U.S.C. 1983), the Plaintiff has suffered damages in an amount to be proven at a hearing of this

cause.

               WHEREFORE, premises considered, the Plaintiff prays:

         1.    That proper process and notice issue and be served upon the Defendant herein

requiring it to answer this Complaint.

         2.    That the Plaintiff reserves the right to amend the complaint.

         3.    That upon a hearing of this cause that the matters in controversy be decided by a

jury.

         4.    That upon a hearing of this cause, the Plaintiff be awarded damages both

compensatory and punitive in a total amount to be proven at a hearing of this cause.

         5.    That the Plaintiff be reinstated to her position with the Defendant.

         5.    That upon a hearing of this cause, the Plaintiff be awarded attorney fees and

appropriate court cost and expenses for having to bring this action.

         6.    For such other and further relief as may be just and proper within these premises.
Case 1:18-cv-01218-JDB-egb Document 1 Filed 11/02/18 Page 9 of 9        PageID 9



                                              Respectfully submitted,


                                              s/Paul Forrest Craig
                                              PAUL FORREST CRAIG (#018359)
                                              Attorney for Plaintiff
                                              2400 Poplar Ave., Ste. 210
                                              Memphis, TN 38112
                                              (901) 526-7837
